Name: Commission Regulation (EEC) No 53/91 of 8 January 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  economic analysis
 Date Published: nan

 No L 7/ 14 Official Journal of the European Communities 10 . 1 . 91 COMMISSION REGULATION (EEC) No 53/91 of 8 January 1991 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3274/90 (2), and in particular Article 9 ( 1 ) thereof ; Whereas the Council, by its Decision of 21 December 1990 , approved, in the name of the Community, the conclusion of the Exchange of Letters complementing the Agreement between the European Economic Community and the United States of America under GATT Article XXIV.6 ; whereas by this Exchange of Letters the said Agreement is now extended until 31 December 1991 ; Whereas the Agreement foresees import measures amen ­ ding certain rates of duty laid down in the combined nomenclature , established by Regulation (EEC) No 2658/87 ; Whereas it is appropriate to amend the combined nomenclature to take account of the prolongation of the Agreement ; Article 1 The combined nomenclature annexed to Council Regula ­ tion (EEC) No 2658/87, as amended by Commission Regulation (EEC) No 2472/90 (3), is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1991 . For the Commission Christiane SCRIVENER Member of the Commission ( ») OJ No L 256, 7 . 9 . 1987, p. 1 . 4 OJ No L 315, 15. 11 . 1990, p. 2. (3) OJ No L 247, 10 . 9. 1990, p. 1 . 10 . 1 . 91 Official Journal of the European Communities No L 7/15 ANNEX \ Rate of duty CN code Description Autonomous(%) or levy (AGR) Conventional (%) Supplementy unit 1 2 3 4 5 0712 Dried vegetables, whole cut, sliced, broken or in powder, but not further prepared : 0712 10 00 (unchanged) 0712 20 00  Onions 20 (') 16  0712 30 00 to 0712 90 90 (unchanged) (') Duty rate reduced to 10% within the limits of an annual tariff quota of 12 000 tonnes to be granted by the competent Community authorities. This measure is applicable until 31 December 1991 . 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangos ­ teens, fresh or dried : 0804 10 00 to 0804 30 00 (unchanged) (unchanged) 0804 40  Avocados : II|| 0804 40 10   From 1 December to 31 May 12 (') 8 0804 40 90 (unchanged) I I\ 0804 50 00 (unchanged) (') Duty rate reduced to 4% until 31 December 1991 . 1209 Seeds, fruit and spores, of a kind used for sowing : 1209 11 00 (unchanged) \ \\ 1209 19 00 (unchanged)  Seeds of forage plants , other than beet seed : 1209 21 00   Lucerne (alfalfa) seed : 10 0 5  1209 22   Clover (Trifolium spp.) seed ||\\ 1209 2210    Red clover (Trifolium pratense L.) 10 (') 4  1209 22 30    White clover (Trifolium repens h.) 10 0 4  1209 22 90    Other ion 4  1209 23   Fescue seed : Il 1209 23 11    Meadow fescue (Festuca pratensis Huds.^ seed 10 0 4  1209 23 15    Red fescue (Festuca rubra L.) seed 10 0 4  1209 23 30    Sheep's fescue (Festuca ovina L.) seed 10 o 5  1209 23 90    Other 10 0 5  1209 24 00   Kentucky blue grass (Poa pratensis L.). seed 10 o 4  1209 25   Rye grass (Lolium multiflorum Lam., Lolium perenne L.) seed : 1209 25 10    Italian ryegrass (including westerworlds (Lolium multi ­ florum Lam.) 10 0 4 1209 25 90    Perennial ryegrass (Lolium perenne h.) 10 0 4  1209 26 00   Timothy grass seed 10 0 4  1209 29   Other :    Vetch seed : 1209 29 11     of the species Vicia sativa L. 10 ( 1 ) 4  1209 29 19     Other 10 ( 1 ) 4  1209 29 20    Seeds of the genus Poa (Poa palustris L., Poa trivialis L.) 10 0 4 ' 1209 29 30    Cocksfoot grass (Dactylis glomerata L.) 10 ( 1 ) 4  No L 7/ 16 Official Journal of the European Communities 10 . 1 . 91 1 2 3 4 5 1209 29 40    Bent grass (Agrostis) 10 o 4 1209 29 50    Lupine seed 10 (2) 5  1209 29 60    Hybrid ryegrass (Lolium x hybridum Hausskn.j 10 0 5  1209 29 71    Wood meadowgrass (Poa nemoralis L.) 10 o 5  1209 29 75    Tall oatgrass (Arrbenatherum elatius (L.) J. and C. Presl .^ 10 o 5 1209 29 90    Other 10 o 5  1209 30 00  Seeds of herbaceous plants cultivated for their flowers loo ) 6  1209 91   Vegetable seeds : ll 1209 91 10    Kohlrabi seeds (Brassica oleracea L. var. caulorapa and gongylodes L.J 10 o 6 1209 91 90    Other 10 o 7  1209 99 (unchanged) l 1209 99 10 (unchanged)    Other : \ 1209 99 91     Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 10 e) 6 1209 99 99     Other ioo 7  (') Duty rate reduced to 2% until 31 December 1991 . (2) Duty rate reduced to 2,5 % until 31 December 1991 (3) Duty rate reduced to 3% until 31 December 1991 . (4) Duty rate reduced to 4 % until 31 December 1991 . 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved whether or not containing added sugar or other sweete ­ ning matter of spirit, not elsewhere specified or included :  Nuts, ground-nuts and other seeds, whether or not mixed together : 2008 11   Ground-nuts : I ll 2008 11 10 (unchanged) \ ll 2008 11 91 (unchanged) \ 2008 11 99     Not exceeding 1 kg 22 (') 16 0  2008 19   Other, including mixtures : \ ll 2008 19 10    (unchanged) I ll 2008 19 90    In immediate packings of a net content not exceeding \ ll 1 kg 22 0 16  2008 20 I \ I to \ l |-II 2008 99 99 (unchanged) I I (') Duty rate reduced to 12% for roasted nuts until 31 December 1991 . (2) Duty rate of 14 % for roasted ground-nuts. 2009 Fruit juices (including grape must) and vegetable juices, unfer ­ mented and not containing added spirit, whether or not contai ­ ning added sugar or other sweetening matter : 2009 11 to 2009 19 99 (unchanged) I 2009 20  Grapefruit juice : I ||l 2009 20 11 to 2009 20 91 (unchanged) I 2009 20 99    Other 21 0 15 + AD S/Z -I 2009 30 to 2009 60 90 (unchanged) 10. 1 . 91 Official Journal of the European Communities No L 7/17 1 2 3 4 5 2009 70  Apple juice :   of a density exceeding 1,33 g/cm3 at 20 °C : 2009 70 11    Of a value not exceeding ECU 22 per 100 kg net weight 42 + AGR (2)   2009 70 19    Other Of a density not exceeding 1,33 g/cm3 at 20 °C 42 ?) 2009 70 30 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar    Other : 25 (0 24 + AD S/Z  2009 70 91     With an added sugar content exceeding 30 % by weight 25 + AGR (3) 24 + AD S/Z 2009 70 93     With an added sugar content not exceeding 30 % by weight 25 (3) 24 + AD/SZ  2009 70 99     Not containing added sugar 25 (3) 25  2009 80 to (unchanged) I 2009 80 93      Not containing added sugar : I 2009 80 95       Juice of fruit of the species Vaccinium macro ­ carpon 24 0 22  2009 80 99 to (unchanged) I 2009 90 99 ||I (') Duty rate reduced to 12 % until 31 December 1991 . (2) Duty rate reduced to 30 % until 31 December 1991 . (3) Duty rate reduced to 18 % until 31 December 1991 . (4) Duty rate reduced to 14% until 31 December 1991 . 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 10 to (unchanged) I I 2208 20 90 I lll 2208 30  Whiskies :   Bourbon whiskey, in containers holdings : I I 2208 30 11    2 litres or less (') 1,2 ECU/%vol/hl + 10 ECU/hl 0 0,4 ECU/% vol hi + 3 ECU/hl 1 ale. 100 % 2008 30 19    More than 2 litres (') 1,2 ECU/% vol/hl 0 0,4 ECU/% vol/hl 1 ale. 100% 2208 30 91 to (unchanged) I I 2208 90 99 I li (') Entry under this subheading is subject to conditions laid down in the relevant Community Provisions . (2) Duty rate reduced to ECU 0,20 per hi per % vol of alcohol + ECU 1,50 per hi until 31 December 1991 . (3) Duty rate reduced to ECU 0,20 per hi per % vol of alcohol until 31 December 1991 . 2402 Cigars, cheroots, cigarillos and cigarettes of tobacco or of tobacco substitutes : 1 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 80 0 52 100 p/st 2402 20 00 (unchanged) l || 2402 90 00 (unchanged) I (') Duty rate reduced to 43 % until 31 December 1991 . No L 7/18 Official Journal of the European Communities 10. 1 . 91 1 2 3 4 5 2801 2801 10 00 to 2801 30 10 2801 30 90 Fluorine, chlorine, bromine and iodin : (unchanged)   Bromine 15 (') 9 l (') Duty rate reduced to 4,5% until 31 December 1991 . 2903 2903 1 1 00 to 2903 30 10 2903 30 31 2903 30 39 to 2903 69 00 Halogenated derivates of hydrocarbons : (unchanged)    Dibromoethane and vinyl bromide (unchanged) 23 (') 8,6  (') Duty rate reduced to 3 % until 31 December 1991 . 2908 2908 10 2908 10 10 2908 10 90 , to 2908 90 90 Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol-alcohols : (unchanged)   Brominated derivatives (unchanged) 15 (&gt;) 6,9  (') Duty rate reduced to 3 % until 31 December 1991 . 2909 2909 11 00 2909 19 00 2909 20 00 2909 30 2909 30 10 2909 30 30 2909 30 90 to 2909 60 90 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined) and their halogenated, sulphonated, nitrated or nitrosated derivatives : (unchanged) (unchanged) (unchanged)  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : (unchanged)   Brominated derivatives (unchanged) 16 (&gt;) 7,1  (') Duty rate reduced to 3 % until 31 December 1991 . 2917 2917 11 00 to 2917 20 00 2917 31 00 to 2917 39 2917 39 10 2917 39 90 Polycarboxylic acids, their anydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : (unchanged)  Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy-acids and their derivatives : (unchanged)    Brominated derivatives (unchanged) 18 (') 13 I (') Duty rate reduced to 8 % until 31 December 1991 . 10. 1 . 91 Official Journal of the European Communities No L 7/19 1 2 3 4 5 2925 2925 11 00 2925 19 2925 19 10 2925 19 90 to 2925 20 90 Carboxymide-function compounds (including saccharin and its salts) and imine-function compounds : (unchanged) (unchanged)    3,3', 4,4 ', 5,5', 6,6'-Octabromo-N,N'- ethylenediphtalimide (unchanged) 17 (') 7  (') Duty rate reduced to 3 % until 31 December 1991 . 3811 3811 11 3811 11 10 3811 11 90 3811 19 00 3811 21 00 to 3811 90 00 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils  Anti-knock preparations : (unchanged)    Based on tetraethyl-lead (unchanged)   Other (unchanged) 19 (') 17 (') 7,2 5,8  (') Total suspension until 31 December 1991 . 3818 00 3818 00 10 3818 00 90 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms ; chemical compounds doped for use in electronics :  Doped silicon (unchanged) 9 0 7,6  (') Duty rate reduced to 5 % until 31 December 1991 . 3907 3907 10 00 3907 20 3907 20 11 3907 20 19 3907 20 90 3907 30 00 to 3907 99 00 Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms :  Polyacetals (unchanged) (unchanged)    Other   Other (unchanged) 20 0 20 0 20 0 7,6 7,6 7,6  (') Duty rate reduced to 6,5% until 31 December 1991 . 3911 Petroleum resins, coumarone-indene resins, polyterpenes, poly ­ sulphides, polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms : 3911 10 00 (unchanged) llIl 3911 90 (unchanged) \ Il 3911 90 10   Condensation or rearrangement poly-merization products whether or not chemically modified 20 0 7,6  3911 90 90 (Unchanged) (') Duty rate reduced to 6,5% until 31 December 1991 . No L 7/20 Othcial Journal ot the European Communities 10. 1 . 91 1 2 3 4 5 3915 3915 10 00 to 3915 90 19 3915 90 91 3915 90 93 3915 90 99 Waste, parings and scrap, of plastics : (unchanged)    Of epoxide resins (unchanged) (unchanged) 14 (') 6,6  (') Duty rate reduced to 6,5 % until 31 December 1991 . 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks, and profile shapes, whether or not surface ­ worked but not otherwise worked, of plastics : 3916 10 00 to 3916 90 13 (unchanged) I I 3916 90 15    Of epoxide resins 20 (&gt;) 8  3916 90 19 to 3916 90 90 (unchanged) (') Duty rate reduced to 6,5% until 31 December 1991 . 3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics : I I 3917 10 to 3917 10 90 (unchanged)  Tubes, pipes and hoses, rigid : 3917 21 to 3917 29 (unchanged) 3917 29 11      Of epoxide resins 20 (') 8  3917 29 13 to 3917 31 90 (unchanged) I I 3917 32   Other, not reinforced or otherwise combined with other materials, without fittings : I I 3917 32 11      Of epoxide resins 20 (') 8  3917 32 19 to 3917 33 90 (unchanged) I I 3917 39   Other : \ \ 3917 39 11      Of epoxide resins 20 (') 8  3917 39 13 to 3917 40 90 (unchanged) I (') Duty rate reduced to 6,5 % until 31 December 1991 . 3919 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls : I I 3919 10  in rolls of a width not exceeding 20 cm : \ llll 3919 10 10 to 3919 10 31 (unchanged) I I I 3919 10 35     Of epoxide resins 20 (') 8  3919 10 39 to 3919 10 90 (unchanged) I I I 10 . 1 . 91 Official Journal of the European Communities No L 7/21 1 2 3 4 5 3919 90  Other : I I 3919 90 10 \ \ I to (unchanged) III 3919 90 31 I IIII 3919 90 35     Of epoxide resins 20 (') 8  3919 90 39IIIII l to (unchanged) III 3919 90 90||l l | (') Duty rate reduced to 6,5 % until 31 December 1991 . 3920 Other plates, sheets, films, foil and strip, of plastics, non-cellular l l « and not reinforced, laminated, supported or similarly combined I II \ with other materials : I 3920 10 II I \ to (unchanged) I 3920 99 I I 3920 99 11     Of epoxide resins 20 (') 8  3920 99 19 I I to (unchanged) III 3920 99 90 \ (') Duty rate reduced to 6,5 % until 31 December 1991 . 3921 Other plates, sheets, film, foil and strip of plastics : l l  Cellular : l I 3921 1 1 00 IIII to (unchanged) II 3921 19 IlIIII 3921 19 10    Of epoxide resins 21 (&gt;) 12,5  3921 19 90 (unchanged) 3921 90  Other : IlIl 3921 90 1 1 (unchanged) \ 3921 90 19 (unchanged) 3921 90 20    Of epoxide resins 20 0 8  3921 90 30IlIIII to (unchanged) IIII 3921 90 90 I I (') Duty rate reduced to 6,5 % until 31 December 1991 . i 4412 Plywood, veneered panels and similar laminated wood : l l I l  Plywood consisting solely of sheets of wood, each ply not IIII exceeding 6 mm thickness : IIII 4412 11 00 (unchanged) \ 4412 12 00 (unchanged) l I 4412 19 00   Other 15 0 10 o m3 4412 21 00 I IIII to (unchanged) II 4412 29 90 IIII  Other : Il 4412 91 00 \ to (unchanged) 4412 99 10 IIII\ 4412 99 90    Other 15 0 10 0 m3 (') Exemption from the payment of duty within the limits of an additional annual tariff quota of 50 000 m3 of plywood of coniferous species, without the addition of other substances :  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm. This measure is applicable until 31 December 1991 . (2) (unchanged) No L 7/22 Official Journal of the European Communities 10 . 1 . 91 1 2 3 4 5 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm :  Rectangular (including square) : 7606 1 1   Of aluminium, not alloyed : liII\ 7606 11 10    Painted, varnished or coated with plastics    Other, of a thickness of : 15 0 10  7606 11 91     Less than 3 mm 15 (') 10  7606 1 1 93     Not less than 3 mm but less than 6 mm 15 (') 10 -l 7606 1 1 99  _ _ _ N0t less than 6 mm 15 0 10  7606 12 (unchanged) || l 7606 12 10 (unchanged) Other : I 7606 12 50     Painted, varnished or coated with plastics     Other, of a thickness of : 15 (') 10  7606 12 91      Less than 3 mm 15 (') 10  7606 12 93      Not less than 3 mm but less than 6 mm 15 (') 10  7606 12 99      Not less than 6 mm 15 0 10  7606 91 00 (unchanged) l 7606 92 00 (unchanged) \ I I (') Duty rate reduced to 7,5 % until 31 December 1991 . 8708 Parts and accessories of the motor vehicles of heading Nos 8701 to 8705 : I 8708 10 to 8708 70 10 (unchanged) 8708 70 50    Wheels of aluminium ; parts and accessories of wheels of aluminium 19 (') 6,9 8708 70 91 to 8708 99 98 (unchanged) (') Duty rate reduced to 6 % until 31 December 1991 .